Citation Nr: 1519669	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to December 1, 2011, to include whether a separate compensable evaluation for radiculopathy is warranted during this period.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel










INTRODUCTION

The Veteran had active military service from June 1980 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Clarification of Issue on Appeal

The Veteran's claim for an increased evaluation was denied by the October 2009 rating decision on appeal, which the Veteran timely appealed and perfected.  During the course of the instant appeal, an increased evaluation of 40 percent was awarded effective December 1, 2011.  The Veteran subsequently stated that he is satisfied with the assigned 40 percent evaluation, but wishes to continue to pursue a higher evaluation prior to this date.  As such, the Board has characterized the issue as reflected above so as to consider intermediate evaluation levels.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the December 2011 VA examination, the Veteran indicated that he receives treatment for his lumbar spine disability three to four times per year.  However, the Board notes that VA treatment records related to this disability have not been associated with the claims folder since October 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, a remand is necessary to allow any outstanding VA treatment records to be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports of October 2009.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




